               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CLARENCE RAY SMITH, JR.,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01250

MARCUS MARTIN, WARDEN,

     Defendant.

                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on June 11, 2019, in which

she recommended that the district court deny plaintiff’s petition

for a writ of habeas corpus, grant defendant’s motion to dismiss,

dismiss this action with prejudice, and remove this matter from

the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
       On June 25, 2019, Smith filed a motion to extend his

deadline for filing objections.   That motion was granted and he

was given until August 15, 2019 to file objections.   Smith filed

his objections on August 12, 2019.    Therefore, his request for a

second extension of time to file objections (ECF No. 30) is

DENIED as moot.   With respect to Smith’s objections, the court

has conducted a de novo review.

       As a preliminary matter, in his objections, Smith

contends:

       Now comes the respondent nine months later, past
       due, and files proposed objections and findings,
       that due to the lack of meeting the time allotted
       to do so should be time-barred and considered
       frivolous and hold no merit or consideration in
       this case. If this honorable and respectful court
       upholds the motions from the respondent of his
       objections and findings and recommendations, it
       should show great favoritism, bias and would be
       reflecting a violation for the petitioners [sic]
       due process rights, and would be “perpetuating
       incorrect procedure and law” of this circuit and
       show prejudice toward the petitioner. Moreover, I
       request the respondents’ objectives, findings and
       recommendations not be considered and ignored in
       this case.

ECF No. 31 at p.3.   As noted above, the PF&R was entered by

Magistrate Judge Eifert, not defendant.   Therefore, any objection

suggesting that the court should not consider it is without merit

and, therefore, OVERRULED.

       On February 26, 2009, in the United States Court for the

Northern District of Texas, Smith pled guilty to being a

convicted felon in possession of a firearm with the armed career

                                  2
criminal enhancement, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e).1   In doing so, Smith acknowledged that he had three prior

Texas drug convictions that would subject him to the enhanced

penalty provisions contained in § 924(e).   On June 12, 2009,

Smith was sentenced to a term of imprisonment of 235 months and a

five-year term of supervised release.

         In this action, Smith claims that his prior Texas drug

convictions no longer qualify as predicate offenses under the

ACCA and, therefore, his sentence for being a felon in possession

of a firearm should not have been enhanced under the ACCA.

Smith’s prior convictions were pursuant to Texas Health and

Safety Code Section 481.112(a) which makes it a crime to

“knowingly manufacture[ ], deliver[ ], or possess[ ] with intent

to deliver a controlled substance.   The word “deliver” is further

defined by § 481.002(8) to include “offering to sell a controlled

substance.”   Tex. Health & Safety Code § 481.002(8).

         Smith primarily relies on a couple of Fifth Circuit cases

in advancing his argument, both of which were thoughtfully

discussed by Magistrate Judge Eifert in the PF&R.   In Hinkle v.

United States, 832 F.3d 569, 576-77 (5th Cir. 2016), a case

decided on direct appeal, the United States Court of Appeals for


     1
        The Armed Career Criminal Act (“ACCA”) provides for an
enhanced penalty – a fifteen year mandatory minimum and a maximum
of life imprisonment – when a criminal defendant has committed
three or more offenses that are either “violent felonies” or
“serious drug offenses.” 18 U.S.C. § 924(e).

                                 3
the Fifth Circuit held that a conviction pursuant to § 481.112(a)

of the Texas Health and Safety Code does not qualify as a

“controlled substance offense” for the purpose of the career

offender enhancement found at § 4B1.1 of the United States

Sentencing Guidelines.    In United States v. Tanksley, 848 F.3d

347, 349 (5th Cir. 2017), the court considered whether an earlier

case, United States v. Ford, 509 F.3d 714 (5th Cir. 2007), was

still good law.2   In Ford, the court held that a conviction under

§ 481.112(a) of the Texas Health and Safety Code qualified as a

“controlled substance offense” under the United States Sentencing

Guidelines.   See Tanskley, 848 F.3d at 349.   In light of the

Supreme Court’s decision in Mathis, the Tanksley court held that

“Ford cannot stand.”     Id. at 352.

         Relying on Mathis, Hinkle, and Tanksley, Smith contends

that his predicate convictions under § 481.112(a) are not serious

drug offenses for purposes of the ACCA.   However, as Magistrate

Judge Eifert pointed out, the Fifth Circuit has already decided

this issue– “that a conviction under the Texas Health and Safety

Code § 481.112(a) cannot be considered a `serious drug offense’

under the ACCA because a defendant may be convicted for merely

offering to sell controlled substances—and rejected it” PF&R at


     2
       Both Hinkle and Tanksley relied on Mathis v. United
States, 136 S. Ct. 2243, 2253 (2016), wherein the Court
“clarified when and how the modified categorical approach in
applied in the context of federal sentencing.” Hinkle, 832 F.3d
at 574.

                                   4
p. 18 (ECF No. 25); see also United States v. Vickers, 540 F.3d

356, 366 (5th Cir. 2008) (“The offenses specified by the Texas

statute—from the offer to sell, to attempted delivery—are all

offenses which are `related to or connected with’ the

distribution of drugs. . . .    Therefore, we hold that the

district court did not err in concluding that Vickers’s Texas

conviction for delivery of a controlled substance was a “serious

drug offense” for purposes of the ACCA.”).    The Vickers court

recognized that its “holding means that an offense could be found

to satisfy the ACCA requirements, while the same offense would

not be sufficient to trigger an enhancement under the Sentencing

Guidelines.”    Id.

          Furthermore, as Magistrate Judge Eifert also pointed out,

even after Hinkle and Tanksley, the holding in Vickers still

stands.    See United States v. Cain, 877 F.3d 562, 562 (5th Cir.

2017) (“A conviction under Section 481.112(a) qualifies for the

ACCA enhancement under § 924(e).”).    The Fifth Circuit has, on

multiple occasions, found the argument Smith makes herein

foreclosed by Vickers.    See, e.g., United States v. Yarbrough,

No. 18-11138, 770 F. App’x 214, 214 (5th Cir. May 15, 2019);

United States v. Mitchell, No. 18-10948, 765 F. App’x 103 (5th

Cir. Apr. 22, 2019); United States v. Prentice, No. 17-10113, 721

F. App’x 393, 393 (5th Cir. May 9, 2018); United States v.

Thomas, No. 16-11734, 698 F. App’x 790, 791 (5th Cir. Oct. 16,


                                  5
2017), cert. denied, 138 S. Ct. 1310 (2018).   Indeed, just this

month, the Fifth Circuit rejected a defendant’s argument that

“his three Texas convictions for delivery of a controlled

substance are not serious drug offenses for purposes of the Armed

Career Criminal Act enhancement, 18 U.S.C. § 924(e).”   United

States v. Alexander, No. 18-11239, 2019 WL 4267356, *1 (5th Cir.

Sept. 9, 2019 (holding that defendant’s argument was foreclosed

by Cain and Vickers).

         Despite the foregoing, in his objections, Smith continues

to argue that Hinkle, Tanksley, and Mathis entitle him to relief.

He does so without specifically addressing Vickers or Cain or

meaningfully discussing the differences between “serious drug

offense” under the ACCA and “controlled substance offense” under

the career offender provision of the Guidelines.   Rather than

grapple with those issues, he points the court to several

additional cases which, according to him, advance his argument.

Unfortunately for Smith, nothing in those cases undermines any of

the conclusions in the PF&R.

         For example, Smith spends a good portion of his filing

discussing a recent case from the United States Court of Appeals

for the Seventh Circuit, Beason v. Marske, 926 F.3d 932 (7th Cir.

2019).   In that case, the court held that Beason was entitled to

seek federal habeas relief under § 2241 because he was foreclosed

from arguing that his prior Wisconsin drug convictions did not


                                 6
count as qualifying “serious drug offenses” under the ACCA at the

time of his § 2255 proceeding.      Id. at 938.

            Smith also cites another case from the United States

Court of Appeals for the Sixth Circuit, United States v. Havis,

927 F.3d 382 (6th Cir. 2019).      In Havis, the court held that a

defendant’s prior conviction under Tennessee law for selling or

delivering cocaine was not a controlled substance offense under

the sentencing guidelines.      See id. at 386-87.

            Significantly, Beason and Havis are not decisions of the

Supreme Court or the United States Court of Appeals for the Fifth

Circuit.      Therefore, they are not controlling precedent in this

case.       For this reason, those cases are irrelevant to the legal

analysis contained within the PF&R and in the Memorandum Opinion

and Order and do not counsel a different result.3

            Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.      Accordingly, the court hereby DENIES plaintiff’s

petition under 28 U.S.C. § 2241 for a writ of habeas corpus,



        3
       Havis and Beason are also distinguishable on their facts.
Havis dealt with the definition of “controlled substance offense”
contained within the sentencing guidelines and not the definition
of “serious drug offense” in the ACCA. See Havis, 927 F.3d at
384. In Beason, the § 2255 savings clause was analyzed under the
Seventh Circuit’s decision in In re Davenport, see 926 F.3d at
935, and not the Fourth Circuit’s decision in United States v.
Wheeler, 886 F.3d 415 (4th Cir. 2018).

                                     7
GRANTS defendant’s motion to dismiss, DISMISSES plaintiff’s

petition under 28 U.S.C. § 2241 with prejudice, and directs the

Clerk to remove this case from the court’s active docket.

          Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).               A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”             28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 25th day of September, 2019.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge



                                  8
